Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 1 of 14 PagelD: 543

EXHIBIT A
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 2 of 14 PagelD: 544

r

RESOLUTION
TOWNSHIP OF MAHWAH _ Resolution #01.2(6)-15
P.O. Box 733
MAHWAH, NJ 07430 Date: January 8, 2015

 

 

 

 

 

 

 

 

 

 

Name Motion Second Yes No — Abstain Absent
Amoroso x

Ariemma x

DiGiulio x

Hermansen x x

Roth x

Sbarra x x

Wong x

 

 

 

 

 

 

 

WHEREAS, the Township Council of the Township of Mahwah has reviewed the merits’
and abilities of Gittleman, Muhlstock & Chewcaskie, L.L.P., Attorneys At Law (the
“Professional”), and is desirous of awarding a Professional Services Contract to Brian M.
Cheweaskie of Gittleman, Muhlstock & Chewcaskie, L.L.P., Attorneys At Law for Legal
Services as the Township Attorney for the period of January 1, 2015 through December 31,
2015; and

WHEREAS, the Mayor has appointed Brian M. Chewcaskie Esq., of Gittleman,
Muhistock & Chewceaskie, L.L.P., Attorneys At Law as Township Attorney for the period
January 1, 2015 through December 31, 2015; and

NOW, THEREFORE, BE IT RESOLVED by the Township Council of the Township
of Mahwah that the Township Council consents to the Mayor’s appointment of Brian M.
Cheweaskie Esq., of Gittleman, Muhlstock & Cheweaskie, L.L.P., Attorneys At Law as
Township Attorney; and

BE IT FURTHER RESOLVED by the Township Council of the Township of Mahwah,
County of Bergen, State of New Jersey, that a contract be and is hereby awarded to Brian M.

Chewcaskie of Gittleman, Muhlstock & Chewcaskie, L.L.P., Attorneys At Law located at, 2200
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 3 of 14 PagelD: 545

' Fletcher Avenue, 9W Office: Center, Fort Lee, New Jersey 07024 for Legal Services as
Township Attorney for the period of January 1, 2015 through December 31, 2015 and that
adoption of the Resolution is contingent upon the Township C.F.O, submitting a certificate as to
the availability of funds, and the Township Clerk shall attach said certificate to the original of
this Resolution.

BE IT FURTHER RESOLVED, that said Contract is being awarded: pursuant to
N.IS.A, 40A:11.5 et seg. because the practice of Professional Legal Services are regulated by
law and because it has been determined that the personnel of Gittleman, Muhlstock &
Cheweaskie, L.L.P., Attorneys At Law are authorized by law to practice said profession. |

BE TF FURTHER RESOLVED, that this Professional Services contract is awarded in a
fair and open manner pursuant to N.J.S.A. 19:44-20.4, et seq., based upon advertisement of a .
Request For Qualification, and

BE IT FURTHER RESOLVED, that the Mayor and Township Clerk be and are hereby
authorized to execute the aforésaid Contract in form to be approved by the Township Attorney.

BE IT FURTHER RESOLVED, that a notice of this action be printed in the official
newspaper of the Township of Mahwah.

BE IT FURTHER RESOLVED, that the Township Clerk shall keep a copy of this
Resolution and the Contract on file and available for inspection in the Office of the Township
Clerk,

Thereby certify that this Resolution consisting of two page(s), was adopted at a meeting

of the Township Council of the Township of Mahwah, 8" day of January, 2015,

Haste

Vg bf — L

Kathrine G, Coviello, RMC\CMC John ff. Roth
Municipal Clerk : Cound! President

    

 
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 4 of 14 PagelD: 546

TOWNSHIP OF MAHWAH

_— REQUEST FOR CERTIFICATE OF FUNDS

DATE: 12/31/14

TO: KEN SESHOLTZ

FROM: DENISE STORMS

“RE: CERTIFICATION OF FUNDS FOR REQUEST FOR QUALIFICATION (RFQ)

PROFESSIONAL SERVICES CONTRACT TO BRIAN M, CHEWCASKIE, ESQ. OF
GITTLEMAN, MUHLSTOCK & CHEWCASKIE, LLP., ATTORNEYS AT LAW AS
“TOWNSHIP ATTORNEY”,
Please certify that the following account has sufficient funds to award “RFO#I5-1 Township Attorney”
Professional Services Contract to Brian M, Chewcaskie, Esq., of Gittleman, Muhlstock & Cheweaskie, L.L.P.,

Attorneys At Law during the year January 1, 2015 through December 31, 2015 hourly rate of $165.00 for an
annual basic retainer in the amount of $90,000.00.

 

*
Account: 5-01-B30-284 Amount: $90,000.00 U/B Subject to 2015 Budget approval yer

This contract does X does not__ exceed $17,500.00, Contract is Fair and Open Compliant by sealed

 

 

 

 

REQ'S lL
Wa DEPARTMENT HEAD
DO NOT WRITE BELOW THIS LINE
TOWNSHIP COUNCIL
Purstiant to N.L.A.C. 5:30 — 1.10, Thereby certify that as of { | ». ! 1s

the free and unencumbered balance in the appropriation account (s) entitled
Deve ra Of ( Ao ~ ©.€8, is$ Ske Apo, and that there are

adequate funds available for the proposed contract noted above,

ce a

 

eS
Kenneth Sesholtz, C.F.O.

Resolution No: Seo ( on Mr 5

Ordinance No.!

This is to certify that the required funds needed in connection with the attached been or will be available in the
2015 Budget under Account #:

Dated: pis He! f La

Byfan ‘T. Campion
Business Administrator

 

 
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 5 of 14 PagelD: 547

PROFESSIONAL CONTRACT
BETWEEN
TOWNSHIP OF MAHWAH
AND
BRIAN M. CHEWCASKIE, ESQ.

THIS AGREEMENT, made effective the 1° day of January, 2015, by and between the
TOWNSHIP OF MAHWAH, a body politic and corporate of the State of New Jersey, party of the first part,
hereinafter referred to as the "Township"; and Brian M. Chewcaskie, Esg., of Gittleman, Muhlstock &

-Cheweaskie, L.L.P., Attorneys At Law located at , 2200 Fletcher Avenue, 9W Office Center, Fort

Lee, New Jersey 07024, party of the second part, hereinafter referred to as the “Township Attorney",

WITNESSETH:

WHEREAS, there exists a need for legal services in connection with the Township of Mahwah:
and

WHEREAS, Brian M. Chewcaskie, Esq., of Gittleman, Muhistock & Chewcaskie, L.L.P., Attorneys
At Law has been appointed Township Attorney of the Township of Mahwah; and

NOW, THEREFORE, the parties hereto, in consideration of the promises and the terms and
conditions hereinafter set forth, agree as follows:

41. Brian M. Chewcaskie, Esq., of Giitleman, Muhistock & Chewcaskie, L.L.P., Attorneys At

Law shall perform the services required in connection with legal services of the Municipality as Municipal

Attorney.

 

RFQH#14-1 Twp. Atty.

 

 
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 6 of 14 PagelD: 548

4

2. The Township agrees to pay and the Township Attorney agrees to accept as retainer

compensation the sum of as set forth in the attached Exhibit “D” at an annual rate payable monthly upon

the submission of vouchers.

3. The services contemplated by this Agreement shall be performed under the supervision
and direction of Brian M. Chewcaskie, Esq..

4. Itis understood that within Agreement has been awarded pursuant to N.J.S.A. 40A:1 4-5(1)
(a)(i), because the practice of law , is regulated by law and because the Township Attorney represents
that thetr employees are authorized to practice the law profession .

5a. The parties to this Contract agree to Incorporate into this Contract the mandatory
Affirmative Action language as set forth in attached Exhibit “A”.

5b. The parties of this Contract agree to incorporate into this Contract the Americans with
Disabilities Act of 1990, as set forth in attached Exhibit “C”. |

6. The Township Attomey shall, within thirty (30) days of this Agreement of appointment, file, if
applicable, Financlal Disclosure Statements(s) required by Chapter 29 of the Law of New Jersey 1991.
The Township Attorney also agrees that the Township Attorney is a local government officer bound by all
of the terms and provisions of that Act and any regulations promulgated pursuant thereto.

7. The Township Attorney agrees that any information, data, material, designs, scheme or
plans developed, created or prepared for Mahwah shall be the sole and exclusive property of Mahwah.
Unless Mahwah consents, no information, data or plans developed for it shall be sued in whole or in part
directly or Indirectly without the prior written consent of Mahwah.

8. All original work; L.e., plans, reports, memoranda, pleadings, etc., are the property of
Mahwah and shall be delivered to Mahwah prior to Township Attorney receiving payment for same. The

Township Attorney shall, if possible, prepare all material for the Township by way of computer and

   

Tone — ne : nS na ete vane aca a
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 7 of 14 PagelD: 549

provide to the Township of Mahwah a disk, either floppy or hard disk, to the Township of Mahwah in
addition to the hard copy of all such materials prepared.

9. Ifthe Township Attorney is a corporation, an appropriate corporate resolution accepting this
Contract shall be delivered with the signed Contract.

10. The term of this Agreement is for the period January 1, 2015 through December 31, 2015.
This agreement provides for annual basic retainer services at the rate of $90,000.00 per year. These
services shall be billed at an hourly fee of $165.00 per hour for attorney services, plus disbursements.

11. This Contract is subject to a certification of availability of funds pursuant to N.JLA.C, 5:34-

 

5.3(c)2 as a 12 month contract and upon the appropriation of monies in the 2014 temporary and final
budgets .
IN WITNESS THEREOF, the parties hereto have caused these presents to be signed and attested

to by their proper corporate officers and their proper corporate seals to be hereto affixed the day and

year first above written.

ATTEST: TOWNSHIP OF MAHWAH

Ohno tie Dro hl py: -

—k hine-G_-Covielle RMGICME 7) Willianye, Laforet, Mayor
WITNESS:

 

 

 

Bryan M, Chawedskie--=——
/Pleman, Muhistock & Chewcaskie, L.L.P.

BESTE cl bere PT

   

RFQHIS-1-TWP.ATTY

Page 3
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 8 of 14 PagelD: 550

EXHIBIT YA"

MANDATORY HQUAL EMPLOYMENT OPPORTUNITY LANGUAGE
N.d.S.A. 10:5-31 et seq. (P.L, 1975, ¢C. 127)
N.J.A.C, 17:27

GOODS, PROFESSIONAL SERVICE AND GENERAL SERVICE CONTRACTS

During the performance of this contract, the contractor aqrees as follows;

The contractor or subcontractor, where applicable, will not discriminate against any
employes or applicant for employment because of age, race, creed, color, national origin,
ancestry, marital status, affectional or sexual orientation, gender identity or expression,
disability, nationality or sex. Except with respect to affectional or sexual orientation and
gender identity or expression, the contractor will ensure that equal employment opportunity
is afforded to such applicants in recruitment and employment, and that employees are treated
during employment, without regard to their age, race, creed, color, national erigin,
ancestry, marital status, affectional or sexual orientation, gender identity or expression,
disability, nationality or sex. Such equal employment opportunity shall include, but not be
limited to the following: employment, upgrading, demotion, or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of compensation;
and selection for training, including apprenticeship. The contractor agrees to post in
conspicuous places, available to employees and applicants for employment, notices to be

provided by the Public Agency Compliance Officer setting forth provisions of this
nondiscrimination clause.

The contractor or subcontractor, where applicable will, in all solicitattons or
advertisements for employees placed by or on behalf of the contractor, state that ali
qualified applicants will receive consideration for employment without regard to age, race,
creed, color, national origin, ancestry, marital status, affectional or sexual orientation,
gender identity or expression, disability, nationality or sex.

The contractor or subcontractor will send to seach labor union, with which it has a
collective bargaining agreement, a notice, to be provided by the agency contracting officer,
advising the labor union of the contractor's commitments under this chapter and shall post

copies of the notice in conspicuous places available to employees and applicants for
employment.

The contractor or subcontractor, where applicable, agrees to comply with any regulations
promulgated by the Treasurer pursuant to N.J.8.A. 10:5-31 et seq., as amended and
supplemented from time to time and the Americans with Disabilities Act.

The contractor or subcontractor agrees to make good faith efforts to meet targeted
county employment goals established in accordance with N.d.A.C. 17:27-5.2,

The contractor or subcontractor agrees to inform in writing its appropriate recruitment
agencies including, but not limited to, employmant agencies, placement bureaus, colleges,
universities, and labor unions, that it does not discriminate on the basis of age, race,
creed, color, national origin, ancestry, marital status, affectional or sexual orientation,
gender identity or expression, disability, nationality or sex, and that it will discontinue

the use of any recruitment agency which engages in direct or indirect discriminatory
practices,

RFOHIS-1-TWPATTY — nm aeeetememonit ere

     
   

Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 9 of 14 PagelD: 551

The contractor or subcontractor agrees to revise any of its testing procedures, if
necessary, to assure that all personnel testing conforms with the principles of job-related

testing, as established by the statutes and court decisions of the State of New Jersey and as

established by applicable Federal law and applicable Federal court decisions.

In conforming with the targeted employment goals, the contractor or subcontractor agrees
to review all procedures relating to transfer, upgrading, downgrading and layoff to ensure
that ali such actions are taken without regard to age, race, creed, color, national origin,
ancestry, marital status, affectional or sexual orientation, gender identity or expression,
disability, nationality or sex, consistent with the statutes and court decisions of the State
of New Jersey, and applicable Federal law and applicable Federal court decisions.

The contractor shall submit to the public agency, after notification of award but prior
to execution of a goods and services contract, one of the following three documents:

Letter of Federal Affirmative Action Plan Approval

Certificate of Employee Information Report

Employee Information Report Form AA302 (electronically provided by the Division and
distxibuted to the public agency through the Division's website at
www. state. nj.us/treasury/contract compliance)

Fhe contractor and its subcontractors shall furnish such reports or other documents to
the Division of Public Contracts Equal Employment Opportunity Compliance as may be reqiested
by the office from time to time in order to carry out the purposes of these requlations, and
public agencies shall furnish such information as may be requested by the Division of Public
Contracts Equal Employment Opportunity Compliance for conducting a compliance investigation
pursuant to Subshapter 10 of tha Administrative Code at N.J.A.C, 17:27.

REQHIS-1-TWE.ATTY
Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 10 of 14 PagelD: 552

EXAIBIT “B/
INTENTIONALLY LEFT BLANK

   
os,
3
:

Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 11 of 14 PagelD: 553

Exhibit “ec”

AMERICANS WITH DISABILITIES ACT OF 1990
Equal Opportunity for Individuals with Disability

The CONTRACTOR and the OWNER do hereby agree that the provisions of Title If of the
Americans With Disabilitles Act of 1990 (the "ACT") (42 U.S.C. 812101 et seq.), which prohibits
discrimination on the basis of disability by public entitles [n all services, programs, and activities provided or
made available by public entitles, and the rules and regulations promulgated pursuant thereunto, are made
a part of this contract. In providing any ald, benefit, or service on behalf of the OWNER pursuant to this
contract, the CONTRACTOR agrees that the performance shall be in strict compliance with the Act. In the
event that the Contractor, its agents, servants, employees, or subcontractors violate or are alleged to have
violated the Act during the performance of this contract, the CONTRACTOR shall defend the OWNER in
any action or administrative proceeding corrnenced pursuant to this Act, The Contractor shall indemnify,
protect, and save harmless the OWNER, its agents, servants, and employees from and against any and all
suits, claims, losses, demands, or damages, of whatever kind or nature arising out of or clalmed to arise
out of the alleged violation. The CONTRACTOR shall, at its own expense, appear, defend, and pay any
and all charges for legal services and any and all costs and other expenses arising from such action or
administrative proceeding or incurred in connection therewith. In any and all complaints brought pursuant
to the OWNER grievance procedure, the CONTRACTOR agrees to abide by any decision of the OWNER
which is rendered pursuant to said grievance procedure. If any action or administrative proceeding results
in an award of damages against the OWNER or if the OWNER incurs any expense to cure a violation of
the ADA which has been brought pursuant to its grievance procedure, the CONTRACTOR shall satisfy and
discharge the same at its own expense.

The OWNER shall, as soon as practicable after a claim has been made against it, give written
notice thereof to the CONTRACTOR along with full and complete particulars of the claim. If any action or
administrative proceedings is brought against the OWNER or any of its agents, servants, and employees,
the OWNER shall expeditiously forward or have forwarded to the CONTRACTOR every demand,
complaint, notice, summons, pleading, or other process received by the OWNER or Its representatives.

li is expressly agreed and understood that any approval by the OWNER of the services provided by
the CONTRACTOR pursuant to this contract will not relieve the CONTRACTOR of the obligation to comply
with the Act and to defend, indemnify, protect, and save harmless the OWNER pursuant to this paragraph.

itis further agreed and understood that the OWNER assumes no obligation to indemnify or save
harmless the CONTRACTOR, its agents, servants, employees and subcontractors for any claim which may
arise out of their performance of thls Agreement. Furthermore, the CONTRACTOR expressly understands
and agrees that the provisions of this indemnification clause shail in no way limit the CONTRACTOR'S
obligations assumed in this Agreement, nor shall they be construed to relleve the CONTRACTOR from any
lability, nor preclude the OWNER from taking any other actions available to it under any other provisions of
the Agreement or otherwise at law.

 

REQH1S-1-TWP.ATTY BC | ] Page 7
—,
y
‘
i

   

Case 2:16-cv-01568-MAH Document 56-1 Filed 08/05/19 Page 12 of 14 PagelD: 554

EXHIBIT “D”

Brian M. Chewcaskie, Esq. of the law firm Gittleman, Muhlstock & Chewcaskie, L.L.P.

Attorneys At Law shall be paid at the annual rate of $90,000.00 for the period of January 1, 2015 to

 

December 31, 2015 payable monthly for the basic retainer services as hereinafter defined. The
basic retainer services shall include attendance at regular Township Council meetings and up to two
special Township Council meetings per month; meetings with staff in the municipal building and
telephone calls; correspondence related to retainer matters; drafting of ordinances and resolutions:
contract negotiations; and legal opinions. Telephone calls to the office of the Township Attorney
shall be limited to call from the Mayor, Council President, Business Administrator, Township Clerk, :
Department heads and their designees.

Additional services not included in Basic Services shall include litigation involving court
matters; adminlstrative hearings; mediation and arbitration proceedings; representation Involving
attendance at Housing Commission and Historic Preservation Commission meetings: special
assessment projects such as sanitary sewer and water projects; real estate transactions; labor
negotiations; matters that are billable to escrow accounts including without limitation review of
developer's agreement, performance bonds and ‘soil movement permit applications; and services in
connection with the re-codification of the Township Code. These services shall be billed at an hourly

fee of $165.00 per hour for attorney services, plus disbursements.

REQHI5S-1-TWP.ATTY oe aga
 

09/24/04

Taxpayer Idantificatian(! 229.978-440/000

Dear Business Representative:

Congratulations! You ara now registered with the New Jersey Divislon of Revenue,

Use the Taxpayer Identification Number {Isted above on ai correspondance with the Divisions
of Revenue and Taxation, a3 well as with the Department of Labor (If the business [s subject

to unemployment withholdings), Your tax returns and paymenis will be filed under this number,
and you will be able fo access Information about your account by referencing H.

Addillonaily, please note that State law requires all contractors and subcontractors with Public
prayvl

agencies to dé praof of thetr registration with ihe Division of Revenue, The law also amended
Bectlon 92 of the Castna Contral Act, which deals with ihe casino service industry.

We have atlachad a Proof of Registration Cerificate for your use, Ta co

currently under contract or entering Into a contract with a Stale agency,
of the certificate to the contracting agency.

mply with the law, you are
You must provide a copy

     

freerto Gall-G Regis tha

phaderte ore

  

   
 

fem atl
pivte sd
tat

 

ee

  
 
 
  

   
 
 

EI DEPARTMENT OF
E) DIVISION. OF REY

ie)
lf

  
  

 
    

TAXPAYER IDENTIFICATION#: -
‘228-978+4A0/000 tin a "

ADDRESS; (7?
4200 FLETCHER A
FORT LEE Nd 070
EFFECTIVE-DATE:
ove7i97 *
FORM-BRC(O8-01) | - «

 
 

    
    
  

 
 
    
  
 

    
  
 

_ Acti
hls Cartluste [s Moy asslgiabla of transierabl

(Il mUst be conspicuously dlaplayad al above address,

 

 

 

 
     
 

-1

  

Page 14 of 14 PagelD: 556

a

 

Hines:

 

 

 
